Citation Nr: 0308603	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  99-23 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that denied service 
connection for a psychiatric disability, including PTSD.  In 
December 2002, the Board undertook additional development on 
the issue of entitlement to service connection for a 
psychiatric disability, including PTSD, pursuant to authority 
under 38 C.F.R. § 19.9(a)(2) (2002).  



REMAND

The veteran underwent a VA psychiatric examination in 
December 2002 pursuant to the December 2002 development 
request.  The report of the December 2002 VA psychiatric 
examination does not include all the information requested by 
the Board.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a remand by the Court or the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  In that case, the Court held that the 
Board erred in failing to return a VA examination report as 
inadequate where the orders in a prior Board remand were not 
complied with.

The Board's regulation authorizing development of evidence or 
cure of procedural defect by issuance of Veterans Claims 
Assistance Act of 2000 letters was invalidated by Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003).  Hence, the case is REMANDED to 
the RO for additional action:

1.  The report of the veteran's VA 
psychiatric examination in December 2002 
should be returned to the examiner or 
other appropriate individual for the 
preparation of an addendum to the report 
of that examination that includes 
opinions as to whether it is at least as 
likely as not that the veteran's PTSD is 
related to his treatment for nervousness 
in service in March 1968, and whether it 
is at least as likely as not that the 
veteran's major depression with psychotic 
features is related to his treatment for 
nervousness in service  and/or depression 
and alcoholism during his VA 
hospitalization from October to November 
1969.  In order to assist the reviewer in 
providing the requested information, the 
claims folder should be made available to 
him or her.  If the requested information 
cannot be provided without examination of 
the veteran, he should be scheduled for 
such examination and any indicated 
studies should be performed.

2.  After the above development, the RO 
should review the claim for service 
connection for a psychiatric disability, 
including PTSD.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




